DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (U.S. PGPub. 2016/0287142), hereinafter Han, in view of TAYAMA (U.S. PGPub. 2018/0272991), hereinafter Tayama.

	Regarding claim 8, Han teaches A device control system comprising:
	a device to be controlled (Han, Paragraph [0219], see “…the electronic device 101 may control the internal temperature of the user’s home to a designated temperature (e.g., 23 degrees centigrade). When controlling the internal temperature of the user’s home, the electronic device 101 may transmit a signal (e.g., a control signal) requesting to maintain the designated temperature to at least one another electronic device (e.g., an air conditioning device)”, where “air conditioning device” is being read as the device to be controlled);
	a wearable device to acquire biometric information on a user (Han, Paragraph [0120], see “…the electronic device 101 may acquire biometric information of a user who wears the electronic device 101, based on at least one medical sensor included in the sensor unit 170”, where “electronic device 101” is being read as a wearable device to acquire biometric information on a user),
	a management server to generate an operating condition of the device to be controlled (Han, Paragraph [0072], see “…the server 106 may support driving of the first electronic device 101 by performing at least one operation among operations (or functions) implemented in the first electronic device 101” where “at least one operation among operations (or functions) implemented in the first electronic device 101” is being read as an operating condition of the device to be controlled); and
	a plurality of controllers each of which is connected to one or more of the devices to be controlled which are previously associated with the controllers (Han, Paragraph [0072], see “…the server 106 may include a server module (e.g., a server controller or a server processor, not shown) that is able to support the processor 120 controlling to perform various example embodiments of the present disclosure described later below in the electronic device 101 or a specific module designated to perform various example embodiments”, where “specific module” is being read as a plurality of controllers) (Han, Paragraph [0219], see “…the electronic device 101 may control the internal temperature of the user’s home to a designated temperature (e.g., 23 degrees centigrade)”, which is being read as the server module being the one that is actually turning on the air conditioning device, and not the wearable device itself, due to the server module being designated to perform various example embodiments including supporting the processor 120 controlling the device to be controlled), and is capable of acquiring the biometric information from the wearable device (Han, Paragraph [0219], see “…the electronic device 101 may acquire information about the user’s perspiration. In case where it is determined that the user perspires heavily, the electronic device 101 may decrease an indoor temperature of the user’s home to a designated temperature (e.g., 19 degrees centigrade) and provide a pleasant environment to the user”, where “electronic device 101” is being read as the management server due to Han disclosing that the server module can be designated to perform various example embodiments including supporting the processor 120 controlling the device to be controlled, and where “acquire information about the user’s perspiration” is being read as acquiring the biometric information) located within a communication range of short-range wireless communication thereof (Han, Paragraph [0064], see “The communication interface 160 (e.g., the communication module 220) may connect a communication between the first electronic device 101 and the external device (e.g., the electronic device 103 or the server 106). For example, the communication interface 160 may connect to a network 162 through wireless communication or wired communication, and communicate with the external device. The wireless communication may include, for example, at least one of short-range wireless communication such as WiFi, Bluetooth (BT), near field communication (NFC)…”, where “electronic device 101” is being read as the wearable device and where “server 106” is being read as the management server), 
	(Han, Paragraph [0219], see “…the electronic device 101 may acquire information about user’s perspiration. In case where it is determined that the user perspires heavily, the electronic device 101 may decrease an indoor temperature of the user’s home to a designated temperature (e.g., 19 degrees centigrade) and provide a pleasant environment to the user”, where “electronic device 101” is being read as the management server due to Han disclosing that the server module is designated to perform various example embodiments including supporting the processor 120 controlling the device to be controlled and where “the electronic device 101 may decrease an indoor temperature of the user’s home to a designated temperature…and provide a pleasant environment to the user” is being read as based on personal data indicating a preference of the user and the biometric information), and transmits the generated operating condition to the one of the controllers (Han, Paragraph [0072], see “…the server 106 may support driving of the first electronic device 101 by performing at least one operation among operations (or functions) implemented in the first electronic device 101…”, where “electronic device 101” is being read as the controller), and
	when receiving the operating condition from the management server (Han, Paragraph [0072], see “…the server 106 may support driving of the first electronic device 101 by performing at least one operation among operations (or functions) implemented in the first electronic device 101…the server 106 may include a server module (e.g., a server controller or a server processor, not shown) that is able to support the processor 120 controlling to perform various example embodiments of the present disclosure described later below in the electronic device 101 or a specific module designated to perform various example embodiments”, where “server 106” is being read as the management server which supports driving of the first electronic device 101 (controller) by performing at least one operation among operations (or functions)”), the one of the controllers generates a control signal for controlling the associated device(s) to be controlled based on the received operating condition, and transmits the generated control signal to the device(s) to be controlled previously associated with the one of the controllers (Han, Paragraph [0003], see “An electronic device can perform a set function based on a user input. When the electronic device performs the set function, the electronic device can output a corresponding interface through a display or speaker, and can transmit designated information to another electronic device through a network communication, and can transmit a control signal to control the another electronic device”, where “set function” is being read as the operating condition) (Han, Paragraph [0220], see “…when transmitting a control signal to at least one another electronic device (e.g., an air conditioning device), the electronic device 101 may determine this based on a user input and/or information received from at least one another electronic device (e.g., the electronic device 104)”, where “based on a user input and/or information received from at least one another electronic device” is being read as comprising the received operating condition, where “electronic device 101” is being read as the one of the controllers that transmits the generated control signal to the device(s) to be controlled). 
	Han does not teach the following limitation(s) as taught by Tayama: each of the controllers being configured to transmit the acquired biometric information to the management server (Tayama, Paragraph [0085], see “…the biometric information is transmitted first to the control unit 7C of the automobile 16 from the controller 7B of the portable device 1, and then, transmitted to the cloud server 50 from the control unit 7C”, where “cloud server 50” is analogous to the management server and where there are a plurality of controllers involved), wherein
	when receiving the biometric information from one of the controllers, the management server authenticates the user of the wearable device (Tayama, Paragraph [0029], see “…the portable device 1 is mounted on a bracelet 20 to be wearable on an arm of a user”, where “portable device 1” is analogous to a wearable device) (Tayama, Paragraph [0093], see “Owing to that biometric information of registered users is stored in the cloud server 50 and biometric authentication is performed in the cloud server 50, authentication can be established between the single portable device 1 and a plurality of control units of automobiles”, where “single portable device 1” is analogous to the wearable device),
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for processing data, disclosed of Han, by implementing techniques for an electronic key system, comprising each of the controllers being configured to transmit the acquired biometric information to a management server, wherein, when receiving the biometric information from one of the controllers, the management server authenticates the user of the wearable device, disclosed of Tayama.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a device control system, comprising each of the controllers being configured to transmit the acquired biometric information to a management server, wherein, when receiving the biometric information from one of the controllers, the management server authenticates the user of the wearable device. This allows for better security management by implementing a management server for authenticating the wearable device before granting privileges to the user for controlling a respective device. Tayama is deemed as analogous art due to Tayama disclosing methods of authenticating biometric data of a user through a cloud server (Tayama, Paragraph [0093]). 
	 
	Regarding claim 10, Han as modified by Tayama teaches The device control system according to claim 8, wherein
	the device to be controlled is an air conditioner (Han, Paragraph [0220], see “…when transmitting a control signal to at least one another electronic device (e.g., an air conditioning device)…”, where “air conditioning device” is being read as the device to be controlled), and
	the biometric information includes at least one of an amount of activity, an amount of sweat, a body temperature, and a heart rate (Han, Paragraph [0219], see “…the electronic device 101 may acquire information about user’s perspiration”, where “user’s perspiration” is being read as the biometric information including an amount of sweat of the user). 

	Regarding claim 11, Has as modified by Tayama teaches The device control system according to claim 8, wherein,
	when receiving the biometric information, the management server determines personal data associated with the user of the wearable device (Han, Paragraph [0219], see “…the electronic device 101 may acquire information about user’s perspiration. In case where it is determined that the user perspires heavily, the electronic device 101 may decrease an indoor temperature of the user’s home to a designated temperature (e.g., 19 degrees centigrade) and provide a pleasant environment to the user”, where “acquire information about user’s perspiration” is being read as when receiving the biometric information and where “designated temperature” is being read as personal data associated with the user of the wearable device), from among a plurality of pieces of personal data each indicating a preference of each user regarding an operating condition of the device(s) to be controlled (Han, Paragraph [0219], see “…in case where it is determined that the user catches a cold based on perspiration information, user’s body temperature and log data, the electronic device 101 may control the internal temperature of the user’s home to a designated temperature (e.g., 23 degrees centigrade). When controlling the internal temperature of the user’s home, the electronic device 101 may transmit a signal (e.g., a control signal) requesting to maintain the designated temperature to at least one another electronic device (e.g., an air conditioning device)”, where “designated temperature” is being read as a plurality of pieces of personal data each indicating a preference of each user regarding an operating condition, due to there being different designated temperatures based on the personal data of the user (i.e., the user being hot/cold)), and generates an operating condition of the device(s) to be controlled based on the received biometric information and the determined personal data (Han, Paragraph [0219], see “When controlling the internal temperature of the user’s home, the electronic device 101 may transmit a signal (e.g., a control signal) requesting to maintain the designated temperature to at least one another electronic device (e.g., an air conditioning device)”, where “control signal” is being read as an operating condition that is generated and transmitted based on the received biometric information and the determined personal data).  

Regarding claim 14, Han as modified by Tayama teaches The device control system according to claim 11, wherein
the personal data indicate a preference of a user in accordance with a state of the user (Han, Paragraph [0078], see “…the electronic device 101 may perform an operation such as user identification (authentication), health state (including emotion state) checking, momentum determination, and life logging (upon event occurrence, determining the type of an event and recording a user state according to the event) based on the acquired biometric information”) (Han, Paragraph [0219], see “…the electronic device 101 may acquire information about user’s perspiration. In case where it is determined that the user perspires heavily, the electronic device 101 may decrease an indoor temperature of the user’s home to a designated temperature (e.g., 19 degrees centigrade) and provide a pleasant environment to the user”), and
the management server generates the operating condition based on a preference of the user in accordance with a state of the user indicated by the biometric information (Han, Paragraph [0078], see “…the electronic device 101 may perform an operation such as user identification (authentication), health state (including emotion state) checking, momentum determination, and life logging (upon event occurrence, determining the type of an event and recording a user state according to the event) based on the acquired biometric information”) (Han, Paragraph [0219], see “When controlling the internal temperature of the user’s home, the electronic device 101 may transmit a signal (e.g., a control signal) requesting to maintain the designated temperature to at least one another electronic device (e.g., an air conditioning device)”, where “control signal” is being read as an operating condition that is generated and transmitted based on the received biometric information and the determined personal data). 

	Regarding claim 15, Han does not teach the following limitation(s) as taught by Tayama: The device control system according to claim 8, wherein the management server authenticates the user based on the biometric information (Tayama, Paragraph [0029], see “…the portable device 1 is mounted on a bracelet 20 to be wearable on an arm of a user”, where “portable device 1” is analogous to a wearable device) (Tayama, Paragraph [0093], see “Owing to that biometric information of registered users is stored in the cloud server 50 and biometric authentication is performed in the cloud server 50, authentication can be established between the single portable device 1 and a plurality of control units of automobiles”, where “cloud server 50” is analogous to the management server that authenticates the user based on the biometric information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for processing data, disclosed of Han, by implementing techniques for an electronic key system, comprising of a management server authenticating the user based on the biometric information, disclosed of Tayama.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a device control system, comprising of a management server authenticating the user based on the biometric information. This allows for better security management by implementing a management server for authenticating the user based on the biometric information before granting privileges to the user for controlling a respective device. Tayama is deemed as analogous art due to Tayama disclosing methods of authenticating biometric data of a user through a cloud server (Tayama, Paragraph [0093]). 

	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Tayama, in further view of DEGAWA et al. (U.S. PGPub. 2016/0127362), hereinafter Degawa. 

	Regarding claim 9, Han as modified by Tayama do not teach the following limitation(s) as taught by Degawa: The device control system according to claim 8, wherein
	the management server transmits the operating condition to the one of the controllers that is a source of transmission of the received biometric information (Degawa, Paragraph [0006], see “The acquired biometric information is sent to an authentication server and the biometric information is authenticated at the authentication server sometimes…”) (Degawa, Paragraph [0032], see “The authentication server 200 authenticates the authentication subject based on the output signal received from the authentication terminal 100. The authentication server 200 acquires information of the input/output characteristic of each artifact 130 beforehand…and authenticates the authentication subject when the matching rate between the expected output signal and the output signal received from the signal processing section 120 is equal to or more than a prescribed value”, where “authentication terminal 100” is analogous to the one of the controllers, where “authentication server 200” is analogous to the management server and where “output signal received from the authentication terminal 100” is analogous to comprising user identifiable (biometric) data) (Degawa, Paragraph [0074], see “…The authentication server 200 of the present example sends a set signal setting an operation condition of the artifact 130 to the authentication terminal 100 along with the designation information designating the input signal”, where “authentication server 200” is analogous to the management server and where “authentication terminal 100” is analogous to the one of the controllers that is a source of transmission of the received biometric information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for processing data, disclosed of Han, techniques disclosed of Tayama, by implementing techniques for an authentication system, comprising of a server transmitting an operating condition to a controller that is a source of transmission of the received user identifiable information, disclosed of Degawa.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a device control system, comprising of a server transmitting an operating condition to a controller that is a source of transmission of the received user identifiable information. This allows for better security management by involving an on-going communication between the same devices that have been authorized to do so. Degawa is deemed as analogous art due to Degawa disclosing methods of authenticating a user through biometric information and transmitting an operating condition (Degawa, Paragraph [0032] and [0074]). 


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Tayama, in further view of Funane (U.S. PGPub. 2019/0165937).

	Regarding claim 12, Han as modified by Tayama do not teach the following limitation(s) as taught by Funane: The device control system according to claim 11, wherein the management server determines the personal data by performing user authentication based on the biometric information acquired by the wearable device (Funane, Paragraph [0124], see “…the speech generating unit 363 gives a notification using speech ‘Voiceprint Information” is being registered. Please talk!,” thereby prompting the user to input biometric information. When the user speaks to the voice assistant 105, and the voice receiving unit 361 receives a voice from the user, the voice analyzing unit 362 generates an ID corresponding to a feature quantity of the voiceprint information of the user in Step S416”, where “ID” is analogous to personal data being determined by performing user authentication based on the biometric information) (Funane, Paragraph [0143], see “…the biometric authentication control unit 364 may acquire a user ID stored in the voiceprint information management table”, where “user ID” is analogous to personal data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for data processing, disclosed of Han, techniques disclosed of Tayama, by implementing techniques for a voice assistant, comprising determining personal data by performing user authentication based on biometric data acquired by the device, disclosed of Funane.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a device control system, comprising determining personal data by performing user authentication based on biometric data acquired by the device. This allows for better security management by associating a user’s biometric data with personal data in order to provide a second factor for verifying a user by associating the biometric data with a stored personal ID. Funane is deemed as analogous art due to the art disclosing features of user authentication based on biometric information (Funane, Paragraph [0124]). 

	Regarding claim 13, Han as modified by Tayama do not teach the following limitation(s) as taught by Funane: The device control system according to claim 11, wherein the personal data include information indicating past operating conditions accumulated in association with the user (Funane, Paragraph [0082], see “…a configuration may be employed in which the voice assistant prepares a ID used for uniquely identifying a user (common user ID), which is common to various services, and voiceprint information of a user and a user ID for each service are associated with the common user ID”, where “user ID” is being read as personal data including information indicating past operating conditions (e.g., various services) accumulated in association with the user) (Funane, Paragraph [0224], see “…the biometric authentication control unit 364 executes a request for biometric authentication using a terminal corresponding to the retrieved user ID as a retry destination…”, where “user ID as a retry destination” is analogous to the user ID including information indicating past operating conditions accumulated in association with the user, due to the authentication control unit issuing a retry to the device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for data processing, disclosed of Han, techniques disclosed of Tayama, by implementing techniques for a voice assistant, comprising the personal data including information indicating past operating conditions accumulated in association with a user, disclosed of Funane.       
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a device control system, comprising the personal data including information indicating past operating conditions accumulated in association with a user. This allows for better security management by keeping track of personal data for a user that indicates past operating conditions in order to make a comparison with a user’s past results when evaluating a request from a user. Funane is deemed as analogous art due to the art disclosing features of obtaining personal data from a user (Funane, Paragraph [0082]). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Tayama, in further view of Kim et al. (U.S. PGPub. 2016/0149904), hereinafter Kim.

	Regarding claim 16, Han as modified by Tayama does not teach the following limitation(s) as taught by Kim: The device control system according to claim 8, wherein
	the wearable device transmits identification information together with the biometric information (Kim, Paragraph [0187], see “The mobile device 102 may include smart eyewear. The mobile device 102 may be coupled to or include a microphone 1202, an iris scan sensor 1208, or both. During operation, the user 106 may provide the biometric data 170 (e.g., an iris scan) by placing an eye near the iris scan sensor 1208”, where “iris scan” is analogous to identification information with the biometric information), and
	the management server authenticates the user based on the identification information (Kim, Paragraph [0006], see “The user may provide biometric data (such as a finger print, an iris scan, a speech signal, etc.) to the device…”) (Kim, Paragraph [0009], see “The device may generate authorization data (e.g., synthetic biometric data) based on the biometric data and the key (e.g., the non-biometric data)”) (Kim, Paragraph [0013], see “The device may transmit the authorization data to an authentication device of the computer security system…The authentication device may, during the authentication phase, compare the authorization data to enrollment authorization data previously stored in memory and may selectively provide access to the computer security system based on a result of the comparison”, where the user is authenticated based on the identification information (e.g., fingerprint, iris scan) previously entered by the user).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for processing data, disclosed of Han, and techniques disclosed of Tayama, by implementing techniques for generating authorization data based on biometric data and non-biometric data, comprising of transmitting identification information along with biometric information, where the server authenticates the user based on the identification information, disclosed of Kim.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a device control system, comprising of transmitting identification information along with biometric information, where the server authenticates the user based on the identification information. This allows for better security management by receiving both biometric and identification information, and authenticating the user based on the identification information while still having the ability to perform a second authentication on the biometric information. Kim is deemed as analogous art due to the art teaching authenticating a user with persona and/or biometric data (Kim, Paragraph [0013]).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499